        Case 2:20-cv-02416-DMC Document 5 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAUL CERVANTES,                                   No. 2:20-CV-02416-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    DERRECK J. LEE, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion to proceed in forma pauperis.

19   ECF No. 2. Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

20   § 1915(a). The request to proceed in forma pauperis is, therefore, granted.

21                  IT IS SO ORDERED.

22   Dated: December 28, 2020
                                                            ____________________________________
23                                                          DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        1
